
	
		I
		111th CONGRESS
		1st Session
		H. R. 4059
		IN THE HOUSE OF REPRESENTATIVES
		
			November 6, 2009
			Mr. Stupak introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To enhance Internet safety and security and to prevent
		  exploitation of children online through the use of technology.
	
	
		1.Short titleThis Act may be cited as the
			 Online Age Verification and Child
			 Safety Act.
		IAge
			 Verification
			101.Age
			 verification requirement
				(a)Pornographic
			 material in generalIt is
			 unlawful for an operator of any pornographic website accessible by any computer
			 located within the United States to display any pornographic material,
			 including free content that may be available prior to the purchase of a
			 subscription or product, without first verifying that any user attempting to
			 access their site is 18 years of age or older in a manner consistent with the
			 regulations prescribed under subsection (c).
				(b)Financial
			 transactions requiring age verification
					(1)In
			 generalIt is unlawful for an operator of any website accessible
			 by any computer located within the United States to carry out any financial
			 transaction relating to any product or service whose sale or access to persons
			 under a legally specified age is prohibited by law, without first verifying
			 that each user attempting to carry out the transaction meets the legally
			 required age limitation, consistent with the regulations prescribed under
			 subsection (c).
					(2)ScopeThe
			 product or services subject to paragraph (1) include alcohol, cigarettes and
			 tobacco, fireworks, gambling, handguns, pornographic material, and any other
			 product or service that the Commission determines is age-restricted under
			 Federal or State law.
					(c)RegulationsNot later than 1 year after the date of
			 enactment of this Act, the Commission, in accordance with section 553 of title
			 5, United States Code, shall promulgate regulations that—
					(1)require the
			 operator of any website or online service described in subsection (a) or (b)
			 to—
						(A)establish and
			 maintain a system of internal policies, procedures and controls to ensure that
			 no such material is displayed to any user attempting to access their site
			 without first verifying that the user is 18 years or older;
						(B)limit the use of
			 any personal information collected by the website to age verification, except
			 with the express consent of the user;
						(C)establish and
			 maintain reasonable procedures to protect the confidentiality, security, and
			 integrity of personal information collected by the website; and
						(D)undertake an
			 independent audit function to test the system;
						(2)allow the operator
			 to terminate service to any user who fails to provide information sufficient to
			 verify that the user meets the age requirement relating to the products,
			 services, or content provided by the website; and
					(3)establish a system
			 under which the Commission develops and maintains a regularly updated list of
			 operators and online sites displaying pornographic material which are not in
			 compliance with this section.
					102.Criminal
			 violations
				(a)OffensesWhoever knowingly and with intent sells or
			 provides access to any product or service to a person under a legally specified
			 age to whom such sale or access is prohibited under applicable law, if the
			 offense affects interstate or foreign commerce, shall be fined under title 18,
			 United States Code, and imprisoned for not more than 10 years, or both.
				(b)AttemptsWhoever attempts to commit an offense under
			 subsection (a) of this section shall be subject to the same penalties as those
			 prescribed for the offense attempted.
				(c)ConspiraciesWhoever
			 is a party to a conspiracy of 2 or more persons to commit an offense under
			 subsection (a) of this section, if any of the parties engages in any conduct in
			 furtherance of such offense, shall be fined an amount not greater than the
			 amount provided as the maximum fine for such offense under subsection (a) of
			 this section or imprisoned not longer than one-half the period provided as the
			 maximum imprisonment for such offense under subsection (c) of this section, or
			 both.
				(d)Forfeiture
			 procedureThe forfeiture of property under this section,
			 including any seizure and disposition of the property and any related
			 administrative and judicial proceeding, shall be governed by section 413 of the
			 Controlled Substances Act, except for subsection (d) of that section.
				(e)Racketeering
			 predicate activityAn offense under subsection (a) of this
			 section shall constitute racketeering activity within the meaning of section
			 1981(a) of title 18, United States Code.
				103.Internet
			 payment service provider requirement
				(a)Pornographic
			 materialAny Internet payment
			 service provider, or business that performs financial transactions for an
			 operator relating to pornographic material, including any bank, credit card
			 company, payments services provider or third-party merchant, shall only process
			 age-verified transactions for Internet sales involving pornography.
				(b)Financial
			 transactionsAny Internet payment service provider, or business
			 that performs financial transactions for an operator relating to any product or
			 service whose sale or access to persons below a legally specified age is
			 prohibited by law, including but not limited to any bank, credit card company,
			 payments services provider or third-party merchant, shall only process
			 age-verified transactions for Internet sales relating to such product or
			 service.
				(c)Safe
			 Harbors
					(1)Pornographic
			 materialWith regard to financial transactions involving any
			 operator under section 101, any Internet payment service provider may satisfy
			 the requirements of regulations issued under subsection (a) by—
						(A)receiving a
			 certification from an operator that the operator is in compliance with the
			 regulations issued under section 101(c);
						(B)determining that
			 the operator or website is not on the list of entities determined by the
			 Commission not to be in compliance with the regulations issued under section
			 101(c); and
						(C)such other means
			 as the Commission may determine would meet the intent of this Act to protect
			 children from gaining access to Internet pornography.
						(2)Financial
			 transactionsWith regard to financial transactions involving any
			 operator under section 101 of age-restricted products or services other than
			 pornography, any Internet payment service provider may satisfy the requirements
			 of regulations issued under subsection (b) by—
						(A)receiving a
			 certification from an operator that the operator is in compliance with the
			 regulations issued under section 101(c); or
						(B)such other means
			 as the regulator specified in section 105 shall determine would meet the intent
			 of this Act to protect children from obtaining products and services on the
			 Internet whose sale or access to persons below a legally specified age is
			 prohibited by law.
						104.Enforcement of
			 age-verification
				(a)Unfair or
			 Deceptive Acts or PracticesA violation of section 101 or the
			 regulations issued under such section shall be treated as a violation of a rule
			 issued under section 18(a) of the Federal Trade Commission Act (15 U.S.C. 57a)
			 regarding unfair or deceptive acts or practices.
				(b)Powers of
			 CommissionThe Federal Trade Commission shall enforce section 101
			 in the same manner, by the same means, and with the same jurisdiction, powers,
			 and duties as though all applicable terms and provisions of the Federal Trade
			 Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of
			 this title. Any person who violates such regulations shall be subject to the
			 penalties provided in that Act.
				105.Enforcement of
			 payment provider requirements
				(a)In
			 GeneralSection 103, and the regulations required thereunder,
			 shall be enforced exclusively under—
					(1)section 8 of the
			 Federal Deposit Insurance Act (12 U.S.C. 1818), in the case of—
						(A)a national bank, a
			 Federal branch or Federal agency of a foreign bank, or any subsidiary thereof
			 (other than a broker, dealer, person providing insurance, investment company,
			 or investment adviser), by the Office of the Comptroller of the
			 Currency;
						(B)a member bank of
			 the Federal Reserve System (other than a national bank), a branch or agency of
			 a foreign bank (other than a Federal branch, Federal agency, or insured State
			 branch of a foreign bank), a commercial lending company owned or controlled by
			 a foreign bank, an organization operating under section 25 or 25A of the
			 Federal Reserve Act (12 U.S.C. 601, 604), or a bank holding company and its
			 nonbank subsidiary or affiliate (other than a broker, dealer, person providing
			 insurance, investment company, or investment adviser), by the Board of
			 Governors of the Federal Reserve System;
						(C)a bank, the
			 deposits of which are insured by the Federal Deposit Insurance Corporation
			 (other than a member of the Federal Reserve System), an insured State branch of
			 a foreign bank, or any subsidiary thereof (other than a broker, dealer, person
			 providing insurance, investment company, or investment adviser), by the Board
			 of Directors of the Federal Deposit Insurance Corporation; and
						(D)a savings
			 association, the deposits of which are insured by the Federal Deposit Insurance
			 Corporation, or any subsidiary thereof (other than a broker, dealer, person
			 providing insurance, investment company, or investment adviser), by the
			 Director of the Office of Thrift Supervision;
						(2)the Federal Credit
			 Union Act (12 U.S.C. 1751 et seq.), by the National Credit Union Administration
			 Board with respect to any federally insured credit union;
					(3)the Securities
			 Exchange Act of 1934 (15 U.S.C. 78a et seq.), by the Securities and Exchange
			 Commission with respect to any broker or dealer;
					(4)the Investment
			 Company Act of 1940 (15 U.S.C. 80a–1 et seq.), by the Securities and Exchange
			 Commission with respect to any investment company;
					(5)the Investment
			 Advisers Act of 1940 (15 U.S.C. 80b–1 et seq.), by the Securities and Exchange
			 Commission with respect to any investment adviser registered with the
			 Securities and Exchange Commission under that Act;
					(6)the Commodity
			 Exchange Act (7 U.S.C. 1 et seq.), by the Commodity Futures Trading Commission
			 with respect to any futures commission merchant, commodity trading advisor,
			 commodity pool operator, or introducing broker;
					(7)the provisions of
			 title XIII of the Housing and Community Development Act of 1992 (12 U.S.C. 4501
			 et seq.), by the Director of Federal Housing Enterprise Oversight (and any
			 successor to such functional regulatory agency) with respect to the Federal
			 National Mortgage Association, the Federal Home Loan Mortgage Corporation, and
			 any other entity or enterprise (as defined in that title) subject to the
			 jurisdiction of such functional regulatory agency under that title, including
			 any affiliate of any such enterprise;
					(8)State insurance
			 law, in the case of any person engaged in providing insurance, by the
			 applicable State insurance authority of the State in which the person is
			 domiciled; and
					(9)the Federal Trade
			 Commission Act (15 U.S.C. 41 et seq.), by the Commission for any other covered
			 entity that is not subject to the jurisdiction of any agency or authority
			 described under paragraphs (1) through (8).
					(b)No Private Right
			 of Action
					(1)In
			 generalThis Act, and the regulations prescribed under this Act,
			 may not be construed to provide a private right of action, including a class
			 action with respect to any act or practice regulated under this Act.
					(2)Civil and
			 criminal actionsNo civil or criminal action relating to any act
			 or practice governed under this Act, or the regulations prescribed under this
			 Act, shall be commenced or maintained in any State court or under State law,
			 including a pendent State claim to an action under Federal law.
					106.DefinitionsIn this title the following definitions
			 apply:
				(1)CommissionThe
			 term Commission means the Federal Trade Commission.
				(2)Pornographic
			 materialThe term pornographic material means any
			 film, video, digitally- or computer-manipulated image, digital image, picture,
			 or other matter that contains a depiction of an actual human being engaged in
			 actual sexually explicit conduct that is produced in whole or in part with
			 materials that have been mailed or shipped in interstate or foreign commerce,
			 or is shipped or transported or is intended for shipment or transportation in
			 interstate or foreign commerce and that contains one or more visual depictions
			 of an actual human being engaged in actual sexually explicit conduct made after
			 July 3, 1995.
				(3)Pornographic web
			 siteThe term pornographic Web site means a person
			 required to maintain documents verifying the age of persons engaged in sexually
			 explicit conduct pursuant to section 2257(a) of title 18, United States
			 Code.
				(4)Age
			 restrictedThe term age restricted means a product
			 or service whose access, sale, or use is limited under applicable Federal or
			 State law to persons over a specified age.
				(5)OperatorThe
			 term operator means a person who provides products or services
			 online whose sale is limited by applicable law to persons over the age of 18 or
			 with regard to alcohol, over the age of 21.
				(6)Payment services
			 providerThe term payment services provider means
			 any person who engages in any of the following activities:
					(A)Enabling cash to
			 be placed on a payment account as well as all the operations required for
			 operating a payment account.
					(B)Enabling cash
			 withdrawals from a payment account as well as all the operations required for
			 operating a payment account.
					(C)Execution of
			 payment transactions, including transfers of funds on a payment account with
			 the user’s payment service provider or with another payment service
			 provider.
					(D)Execution of
			 direct debits, including one-time direct debits.
					(E)Execution of
			 payment transactions through a payment card or a similar device.
					(F)Execution of credit
			 transfers, including standing orders.
					(G)Execution of
			 payment transactions where the funds are covered by a credit line for a payment
			 service user.
					(H)Execution of direct
			 debits, including one-off direct debits.
					(I)Execution of
			 payment transactions through a payment card or a similar device.
					(J)Execution of
			 credit transfers, including standing orders.
					(K)Issuing and/or
			 acquiring of payment instruments.
					(L)Money
			 remittance.
					(M)Execution of
			 payment transactions where the consent of the payer to execute a payment
			 transaction is given by means of any telecommunication, digital or IT device
			 and the payment is made to the telecommunication, IT system or network
			 operator, acting only as an intermediary between the payment service user and
			 the supplier of the goods and services.
					IIEnhancing
			 Anti-Money Laundering Laws to Cover Online Transactions
			201.Financial
			 institutions specified in subchapter ii of chapter 53 of title 31, United
			 States Code
				(a)Payment Services
			 ProvidersSection 5312(c) of title 31, United States Code, is
			 amended by adding at the end the following:
					
						(2)Any payments
				services provider that is not otherwise covered as a financial institution
				under this subsection, including any person who engages in any of the following
				activities:
							(A)Enabling cash to be
				placed on a payment account as well as all the operations required for
				operating a payment account.
							(B)Enabling cash
				withdrawals from a payment account as well as all the operations required for
				operating a payment account.
							(C)Execution of
				payment transactions, including transfers of funds on a payment account with
				the user’s payment service provider or with another payment service
				provider.
							(D)Execution of
				direct debits, including one-time direct debits.
							(E)Execution of
				payment transactions through a payment card or a similar device.
							(F)Execution of
				credit transfers, including standing orders.
							(G)Execution of
				payment transactions where the funds are covered by a credit line for a payment
				service user.
							(H)Execution of
				direct debits, including one-off direct debits.
							(I)Execution of
				payment transactions through a payment card or a similar device.
							(J)Execution of
				credit transfers, including standing orders.
							(K)Issuing or
				acquiring of payment instruments.
							(L)Money
				remittance.
							(M)Execution of
				payment transactions where the consent of the payer to execute a payment
				transaction is given by means of any telecommunication, digital or IT device
				and the payment is made to the telecommunication, IT system or network
				operator, acting only as an intermediary between the payment service user and
				the supplier of the goods and
				services.
							.
				(b)Effective
			 dateThe amendment made by subsection (a) shall take effect at
			 the end of the 180-day period beginning on the date of enactment of this
			 Act.
				(c)Date of
			 application of regulations; factors To be taken into
			 accountBefore the end of the 180-day period beginning on the
			 date of enactment of this Act, the Secretary of the Treasury shall prescribe
			 regulations that consider the extent to which the requirements imposed under
			 this section are commensurate with the size, location, and activities of the
			 financial institutions to which such regulations apply.
				202.Currencies not
			 backed by United Nations member states
				(a)In
			 generalNo financial
			 institution may process a financial transaction denominated in or otherwise
			 involving an electronic currency not backed by the full faith and credit of a
			 member state of the United Nations.
				(b)ExclusionFor the purposes of this subsection, an
			 electronic currency does not include—
					(1)any activity
			 governed by the securities laws (as that term is defined in section 3(a)(47) of
			 the Securities Exchange Act of 1934 for the purchase or sale of securities (as
			 that term is defined in section 3(a)(10) of that Act);
					(2)any transaction
			 conducted on or subject to the rules of a registered entity or exempt board of
			 trade under the Commodity Exchange Act;
					(3)any
			 over-the-counter derivative instrument;
					(4)any contract of
			 indemnity or guarantee;
					(5)any contract for
			 insurance;
					(6)any deposit or
			 other transaction with an insured depository institution; and
					(7)any other form of
			 financial instrument or payment, however denominated, that the Secretary
			 determines should not be subject to the prohibition of this subsection.
					(c)Effective
			 dateThe amendment made by subsection (a) shall take effect at
			 the end of the 180-day period beginning on the date of enactment of this
			 Act.
				(d)Date of
			 application of regulationsBefore the end of the 180-day period
			 beginning on the date of enactment of this Act, the Secretary shall prescribe
			 regulations to implement the prohibitions set forth in subsection (a).
				203.DefinitionsIn this title, the term
			 Secretary means Secretary of the Treasury.
			
